I concurred in the reversal of the judgment in the case of Florida Motor Lines, Inc., versus Mollie Jane Ward, which is the companion case to this one, because of the showing made by the preponderance of the evidence in that case that the driver of the Dodge car, whose widow was plaintiff in that suit, was guilty of such contributory negligence as would bar recovery under the principles of the common law. I also agree to much that is said in the very able and exhaustive *Page 36 
opinion filed in that case by this Court speaking through MR. JUSTICE TERRELL.
But I am unable to reach the conclusion that the weight of the evidence is affirmatively to the effect that the driver of the bus which caused the death of two of the occupants of the Dodge car, was entirely and wholly free from negligence in the operation of the bus, so as to render the bus company entirely free from liability to the guest who was riding in the car whose driver was contributorily negligent, but whose other occupants are not shown in the least degree to have any connection with the operation of the car, nor liable to the consequences of the contributory negligence of which the driver of the Dodge has been declared to be guilty.
Giving the verdict of the jury in this case the weight to which it is entitled in an appellate court when it comes here with the approval of able trial judge, such as presided at the trial of this case in the court below, I find no warrant for setting it aside on the ground that there was no showing whatsoever to justify a finding of any negligence on the part of the driver of the bus. If the bus driver was negligent in operating such bus so as to proximately cause the injury, the fact that the driver of the Dodge car in which defendant in error's intestate, James R. Hill, was the guest and companion, was guilty of contributory negligence, will not bar the recovery in this case, under the principles cited in the opinion of MR. JUSTICE TERRELL.
The evidence shows that while the bus driver contended that he was only driving the bus at the unusually conservative speed for such vehicles of less than thirty miles an hour (well within the statutory speed limit at the time) that he so manipulated and handled such bus that it ran off the paved highway on the right hand side of the road so as to be compelled to travel on the sand shoulders of the *Page 37 
road right of way instead of on the one-half of the pavement which was available to it; some witnesses (whether interested or not) testified that the driver in attempting to get the wheels of the bus out of the sand and back on to the pavement, caused it to swerve sharply to the left, thereby colliding with the Dodge car; this evidence might have been believed by the jury, but whether it was worthy of such belief or not, it stands demonstrated on this record that the bus driver was either so incompetent to manage such a vehicle that he could not keep it on the road when going at less than thirty miles an hour, or that he accidently got too far over to the right thereby running his wheels off the pavement on to the shoulders (as not infrequently happens) and that he thereupon negligently attempted to get the bus back on the pavement too soon and without reducing speed with the result that the bus swerved sharply to the left and collided with the Dodge car, killing two people in it.
I am unable to reach the legal conclusion that such operation of a bus is free from negligence, which must be the finding of this court, in order to reverse the judgment in this case, where contributory negligence of the Dodge car driver cannot be imputed to his guest and companion who was killed. If a bus driver cannot keep his vehicle on the pavement when traveling less than thirty miles an hour, he should not keep it going ahead at unchecked speed to the danger of the lives of his passengers and others on the highway in other cars.
ELLIS, J., concurs.